PER CURIAM.
The appellant was convicted of sale and possession with intent to sell one “rock” of cocaine on two occasions. One “rock” was sold on February 18, 1987, and the other “rock” was sold on February 19,1987. We affirm his convictions and sentences for sale of cocaine, but reverse his convictions and sentences for possession with intent to sell cocaine. Gordon v. State, 528 So.2d 910 (Fla. 2d DCA 1988), approved, State v. Smith, 547 So.2d 613 (Fla.1989).
RYDER, A.C.J., and DANAHY and ALTENBERND, JJ., concur.